internal_revenue_service department of the treasury number info release date index number washington dc person to contact refer reply to cc psi b1-genin-101491-02 date june dear this responds to your letter of date in which you requested that we revocation of its election to be an s_corporation recognize effective date sec_1362 of the internal_revenue_code states that an election to be an s_corporation for federal tax purposes may be terminated by revocation sec_1_1362-6 provides that revocation occurs when a corporation files a statement that it revokes its election to be an s_corporation with the service_center where the election was originally filed sec_1_1362-6 of the income_tax regulations requires that the revocation statement include the number of shares of stock including non-voting stock issued and outstanding at the time the revocation is made a revocation may be made only with the consent of shareholders who at the time the revocation is made hold more than one-half of the number of issued and outstanding shares of stock including non-voting stock of the corporation sec_1_1362-2 provides that a revocation made during the taxable_year and before the 16th day of the third month of the taxable_year is effective on the first day of the taxable_year and revocation made after the 15th day of the third month of the taxable_year is effective for the following tax_year there are no provisions in the internal_revenue_code authorizing retroactive relief for an untimely revocation of an election to be an s_corporation if you believe that you have already filed a statement revoking the election a certified mail receipt dated prior to the desired effective date of the revocation or a letter from the service_center indicating that the revocation was accepted for the desired effective date will provide sufficient proof we hope that this information is helpful to you if you have additional questions please contact rebekah myers at sincerely dianna k miosi chief branch office of office of the associate chief_counsel passthroughs and special industries
